Citation Nr: 1826625	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from October 1966 until December 1970.

 These matters before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014 the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.


FINDING OF FACT

Throughout the appeal period Veteran's service-connected PTSD has been manifested by sleep impairment, hypervigilance, exaggerated startle response, depressed mood, and suspiciousness with occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.25, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Criteria for PTSD (DC 9411)

The Veteran's service-connected other specified trauma and stressor related disorder disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2017). 

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.


Analysis

A January 2013 VA mental examination reflects the Veteran with PTSD manifested by symptoms such sleep impairment, hypervigilance, exaggerated startle response, depressed mood, and suspiciousness. The examination noted the Veteran sleeps with a knife and wakes up at night to check the doors and windows of his home. The examination report noted the Veteran has been married since 1968 and has three children he sees regularly. The examination report found the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

The claims folder consists of a November 2014 letter from a licensed clinical social worker with the Hartford Vet Center. The letter explains that as a defense mechanism, the Veteran has misrepresented his PTSD symptomology at times, minimizing the real effects. The letter explains that the Veteran is actually estranged from his wife and has withdrawn from others as well. The letter continues to note that the Veteran sleeps with a knife and patrols his home. Additionally, the social worker noted that the Veteran has an anger problem and experiences anxiety.

As noted, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

In the present case the Board finds that the Veteran's symptoms impair his occupational and social impairment with reduced reliability and productivity. The claims folder reflects that the Veteran has difficulties in his social relationships, especially with his wife. 

A rating of 70 percent disabling is not warranted as the claims folder does not reflect the Veteran with near-continuous panic attacks, impaired impulse control, or spatial disorientation causing an occupational and social impairment, with deficiencies in most areas. 

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. While the claims folder reflects that the Veteran's disability may impact work requirements, the record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his service- connected PTSD. Rather, the record reflects that during the appeal period the Veteran was employed at an insurance company. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an initial rating for 50 percent, and no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


